DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 120, as shown in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN203660014U) in view of Wu (CA2523240A1).
With regard to claim 1, Gao teaches, as taught in paragraphs 3-8 of the translation: “A charging system for a battery-operated machine (it is inherent to use a charged battery to operate a battery-operated machine), the charging system comprising; a charging receptacle (protecting device in paragraph 4) having a power connection (connected to the battery) and a signal connection (connected to the thermal sensor in paragraph 4) via the power connection from a power supply plug (inherent in a charging system, which is indicated in paragraph 3)… a temperature sensor (thermal sensor in paragraph 4); and a charging controller (controller in paragraph 4) operatively coupled to the temperature sensor and the charging receptacle, the charging controller configured to: receive a temperature signal from the temperature sensor, the temperature signal indicative of a charging-receptacle temperature; and transmit, via the signal connection to the power supply plug, a control signal to adjust the electrical current supplied to the power connection”.

In the same field of endeavor before the effective filing date of the claimed invention, Wu teaches, as taught in paragraph 102, the use of a heat sink.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Wu with the invention of Gao by adding a heat rejection element to the charging receptacle in order to improve heat dissipation of the charging receptacle (Wu, paragraph 102).

With regard to claim 2, Gao as modified by Wu teaches: “The charging system of claim 1”, as shown above.
Neither Gao nor Wu teach: “wherein the power supply plug comprises conductors having a diameter of at least 5.8 mm and the charging system is configured to receive 350kW of electrical power”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the size of the conductors (electrodes in paragraph 4 of Gao) in Gao to have a diameter of at least 5.8 mm, since doing so would only involve a change in the size of the conductors and to increase the current capacity of the conductors as needs.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

With regard to claim 3, Gao as modified by Wu teaches: “The charging system of claim 1”, as shown above.
In re Japikse, 86 USPQ 70.

With regard to claim 4, Gao as modified by Wu teaches: “The charging system of claim 3”, as shown above.
Wu also teaches, as taught in paragraph 102: “wherein the heat rejection element comprises a heat sink”.
Neither Gao nor Wu teach the heat sink “disposed on a back surface of the charging receptacle that is opposite of the power supply plug”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the heat sink to be opposite the power supply plug so that the power supply plug does not interfere with the attachment of the heat sink.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 14, Gao teaches, as taught in paragraphs 3-8 of the translation: “A method of operating a charging system of a battery- operated machine (it is inherent to use a charged battery to operate a battery-operated machine), the charging system comprising a charging 
Gao does not teach: “a heat rejection element thermally connected to the charging receptacle”.
In the same field of endeavor before the effective filing date of the claimed invention, Wu teaches, as taught in paragraph 102, the use of a heat sink.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Wu with the invention of Gao by adding a heat rejection element to the charging receptacle in order to improve heat dissipation of the charging receptacle (Wu, paragraph 102). 

With regard to claim 15, Gao as modified by Wu teaches: “The method of claim 14”, as shown above.
Wu also teaches, as taught in paragraph 102: “wherein the heat rejection element comprises a heat sink”.
In re Japikse, 86 USPQ 70.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN203660014U) in view of Wu (CA2523240A1) and Linde (2019/0334140).
With regard to claim 5, Gao as modified by Wu teaches: “The charging system of claim 1”, as shown above.
Neither Gao nor Wu teach: “wherein the heat rejection element comprises a fluid cooling system”.
In the same field of endeavor before the effective filing date of the claimed invention, Linde teaches, as taught in paragraph 12: “wherein the heat rejection element comprises a fluid cooling system”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Linde with the invention of Gao as modified by Wu in order to dissipate heat from the batteries (Linde, paragraph 12).

With regard to claim 16, Gao as modified by Wu teaches: “The method of claim 14”, as shown above.
Neither Gao nor Wu teach: “the temperature sensor is configured to detect a temperature of a fluid in the fluid cooling system, and the temperature of the fluid is indicative of the charging- receptacle temperature”.  However, 
Neither Gao nor Wu teach: “wherein the heat rejection element comprises a fluid cooling system”.
In the same field of endeavor before the effective filing date of the claimed invention, Linde teaches, as taught in paragraph 12: “wherein the heat rejection element comprises a fluid cooling system”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Linde with the invention of Gao as modified by Wu in order to dissipate heat from the batteries (Linde, paragraph 12). 
Neither Gao nor Wu nor Linde teach: “the temperature sensor is configured to detect a temperature of a fluid in the fluid cooling system, and the temperature of the fluid is indicative of the charging- receptacle temperature”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts of Gao as modified by Wu and Linde so that the temperature sensor detects the temperature of the fluid in the fluid cooling system in order to detect the temperature of the charging system while preventing the temperature sensor from being exposed to In re Japikse, 86 USPQ 70.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN203660014U) in view of Wu (CA2523240A1) and Nishimura et al. (5,714,129).
With regard to claim 6, Gao as modified by Wu teaches: “The charging system of claim 1”, as shown above.
Gao also teaches, as taught in paragraphs 3-8 of the translation: “wherein the temperature sensor… is configured to provide the temperature signal indicative of the charging-receptacle temperature to the charging controller”.
Neither Gao nor Wu teach the temperature sensor is an infrared temperature sensor.
In the same field of endeavor before the effective filing date of the claimed invention, Nishimura teaches, as taught in column 13 lines 57-63, the use of an infrared sensor.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Nishimura with the invention of Gao as modified by Wu in order to be able to get a temperature reading without making contact with the charging-receptacle.

With regard to claim 17, Gao as modified by Wu teaches: “The method of claim 14”, as shown above.

Neither Gao nor Wu teach the temperature sensor is an infrared temperature sensor.
In the same field of endeavor before the effective filing date of the claimed invention, Nishimura teaches, as taught in column 13 lines 57-63, the use of an infrared sensor.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Nishimura with the invention of Gao as modified by Wu in order to be able to get a temperature reading without making contact with the charging-receptacle.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN203660014U) in view of Wu (CA2523240A1) and Peterson (3,895,283).
With regard to claim 7, Gao as modified by Wu teaches: “The charging system of claim 1”. 
Neither Gao nor Wu teach: “wherein the temperature sensor is… disposed on the heat rejection element, and the temperature signal from the” temperature sensor “is indicative of the charging-receptacle temperature”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts of the invention of Gao as modified by Wu by placing the sensor where the heat-rejection-element is in order to dissipate the heat off of the sensor so the sensor does not over heat.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

In the same field of endeavor, Peterson teaches, as taught in column 5 lines 14-32, the use of a resistance temperature detector.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a resistance temperature detector in order to regulate the voltage applied based on the temperature (Peterson, column 5 lines 14-32).

With regard to claim 18, Gao as modified by Wu teaches: “The method of claim 14”, as shown above.
Neither Gao nor Wu teach: “wherein the temperature sensor is… disposed on the heat rejection element, and the temperature signal from the” temperature sensor “is indicative of the charging-receptacle temperature”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts of the invention of Gao as modified by Wu by placing the sensor where the heat-rejection-element is in order to dissipate the heat off of the sensor so the sensor does not over heat.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Neither Gao nor Wu teach the sensor being a resistance temperature detector (RTD).
In the same field of endeavor, Peterson teaches, as taught in column 5 lines 14-32, the use of a resistance temperature detector.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a resistance .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN203660014U) in view of Wu (CA2523240A1) and Wahlqvist et al. (2011/0148342).
With regard to claim 9, Gao as modified by Wu teaches: “The charging system of claim 1”, as shown above.
Neither Gao nor Wu teach: “wherein the control signal to adjust the electrical current supplied to the power connection is configured to reduce the electrical current by an amount related to the amount the temperature signal exceeds a target temperature”.
In the same field of endeavor, Wahlqvist teaches, as taught in paragraph 24: “wherein the control signal to adjust the electrical current supplied to the power connection is configured to reduce the electrical current by an amount related to the amount the temperature signal exceeds a target temperature”.   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Wahlqvist with the invention of Gao as modified by Wu in order to keep the battery from overheating (Wahlqvist, paragraph 24).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN203660014U) in view of Wu (CA2523240A1) and Bassler et al. (6,280,209).
With regard to claim 13, Gao as modified by Wu teaches: “The charging system of claim 1”, as shown above.

In the same field of endeavor before the effective filing date of the claimed invention, Bassler teaches, as shown in figures 9A-9B and taught in column 15 lines 30-43: “wherein power conductors  PV and PG of the power connection are configured in relation to the signal conductors TPA+, TPA- of the signal connection to reduce noise imparted on the signal connection”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Bassler with the invention of Bassler with the invention of Gao as modified by Wu in order to reduce noise (Bassler, column 15 lines 30-43).

Allowable Subject Matter
11.	Claims 8, 10-12, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Claim 20 is allowed.
13.	The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 20, Gao teaches, as taught in paragraphs 3-8 of the translation: “A battery-operated machine (it is inherent to use a charged battery to operate a battery-operated machine) comprising: a charging receptacle (protecting device in paragraph 4) having a power connection (connected to the battery) and a signal connection (connected to the thermal . 
Gao does not teach: “a heat rejection element thermally coupled to the charging receptacle”
In the same field of endeavor before the effective filing date of the claimed invention, Wu teaches, as taught in paragraph 102, the use of a heat sink.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Wu with the invention of Gao by adding a heat rejection element to the charging receptacle in order to improve heat dissipation of the charging receptacle (Wu, paragraph 102).
Neither Gao nor Wu teach the temperature sensor detecting the temperature at the heat-rejection-element.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts of the invention of Gao as modified by Wu by placing the sensor where the heat-rejection-element is in order to dissipate the heat off of the sensor so the sensor does not over heat.  Also, it has In re Japikse, 86 USPQ 70.
Neither Gao nor Wu teach: “and an engine control unit configured to permit operation of the battery-operated machine responsive to receiving a permissive signal from the charging controller”.  The prior art of record does not anticipate or render obvious all the limitations of claim 20.  Claim 20 is therefore allowable.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	March 21, 2022
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831